EXAMINER'S AMENDMENT
This action is a response to the filing on 2/25/2022. Examiner acknowledges the amendments made to claims 1, 2, 5-7 and 12; the cancellation of claims 8 and 10; and the addition of claim 13. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathryn Grey on 3/10/2022.

The application has been amended as follows: 
Claim 9 is cancelled.


1. (Currently Amended) A method of detecting cochlear synaptopathy in a subject,
the method comprising:
obtaining an auditory brainstem recording using a first electrode placed on a forehead of the subject, and a second electrode placed in an ear canal of the subject;
determining an amplitude of a Summating Potential (SP) and an Action Potential (AP) in response to 100 µs clicks of alternating polarity, at 94.5 dBnHL and 9.1 Hz;
determining a ratio of the SP to AP; [and]
comparing the SP/AP ratio to a reference ratio; [and]

treating the subject who is determined as having cochlear synaptopathy with a neurotrophin.

3. (Currently Amended) The method of claim 2, wherein the threshold audiometry is pure tone
audiometry (PTA), and the subject has thresholds below 25 db Hearing Level (HL) at 250-8000 [hz] Hz.

5. (Currently Amended) The method of claim 1, wherein the method further comprises performing one or more of tympanometry, otoacoustics emission testing, and speech audiometry, and [the] determining subject has normal hearing based on one or more of the tympanometry, otoacoustics emission testing, and speech audiometry.

11. (Currently Amended) The method of claim [9] 1, wherein the neurotrophin is
neurotrophin-3 (NT-3), nerve growth factor (NGF), brain-derived neurotrophic factor (BDNF),
and/or neurotrophin-4/5 (NT-4/5).

12. (Currently Amended) The method of claim [9] 1, wherein the neurotrophin is administered locally to an ear of the subject.


[hz] Hz.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the closest prior art found are US 2013/0030321 (Zhang), “Dynamics of cochlear synaptopathy after acoustic overexposure” by Liberman et al. (hereainfer Liberman), and “Age-related Cochlear Synaptopathy: An Early Onset Contributor to Auditory Funcitonal Decline by Sergeyenko et al.” (hereinafter Sergeyenko).
Zhang discloses a method of detecting cochlear synaptopathy in a subject, the method comprising: obtaining a auditory brainstem recording using a first electrode placed on the forehead of the subject (the measurement of the auditory brainstem responses, by means of electrode 70 that is placed on the forehead, for use in subjects; paragraphs [0021]-[0022], [0027], [0047]), determining an Action Potential AP (an action potential wave is recorded; paragraph [0022]) in response to 100 microsecond clicks (with a click pulse width of 100 microseconds; paragraph [0021]). Zhang does not teach or fairly suggest a method of detecting cochlear synaptopathy in a subject, the method comprising a second electrode placed in the ear canal of 
Liberman discloses a method of detecting cochlear synaptopathy in a subject (cochlear synaptopathy is determined in mice; page 4, first paragraph), the method comprising: obtaining an auditory brainstem recording (ABRs were recorded; page 1, in section titled ‘Cochlear Function Testing’). Liberman does not teach or fairly suggest; using a first electrode placed on the forehead of the subject, and a second electrode placed in the ear canal of the subject; determining an amplitude of a Summating Potential (SP) and an Action Potential (AP) in response to 100 microsecond clicks of alternating polarity, at 94.5 dBnHL and 9.1 Hz;  determining a ratio of SP to AP; and comparing the SP/AP ratio to a reference ratio; and identifying a subject who has an SP/AP ratio above the reference ratio as having cochlear synaptopathy.
Sergeyenko discloses a method of detecting cochlear synaptopathy in a subject (characterizing age-related cochlear synaptic degeneration in mice; abstract), the method comprising: obtaining a auditory brainstem recording (auditory brainstem responses were assessed; abstract); determining an amplitude of a Summating Potential SP (the summating potential amplitudes were obtained; page 13688, figure 2; page 13689, fourth paragraph). Sergeyenko does not teach or fairly suggest; obtaining an auditory brainstem recording using a first electrode placed on the forehead of the subject, and a second electrode placed in the ear 
The art does not teach or suggest modifying Zhang, Liberman, and Sergeyenko so that the method uses a first electrode placed on the forehead of the subject, and a second electrode placed in the ear canal of the subject to determine an amplitude of a Summating Potential and an Action Potential in response to 100 microsecond clicks of alternating polarity, at 94.5 dBnHL and 9.1 Hz and identifying a subject who has an SP/AP ratio above a reference ratio as having cochlear synaptopathy because the references fail to disclose all elements of the claimed method.
Claims 2-7 and 11-13 are dependent on allowed matter from claim 1 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791  

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791